     Case 18-00728-SMT           Doc 41 Filed 01/03/19 Entered 01/03/19 11:55:19                   Desc CH 13
                                   Order To File Statement Page 1 of 1
alter13 (4/10)




                                            United States Bankruptcy Court for
                                                the District of Columbia
                                         E. Barrett Prettyman U. S. Courthouse
                                           333 Constitution Ave, NW #1225
                                                Washington, DC 20001
                                                     (202) 354−3280
                                                 www.dcb.uscourts.gov


In Re                                                                                   Case No. 18−00728−SMT
Lorie Lynn Rones
Debtor                                                                                  Chapter 13

                              ORDER TO FILE LBR 1007−2 STATEMENT,
                        SUPPLEMENTAL MAILING MATRIX, OR TO SHOW CAUSE

                      ====================================================

  On 11/09/2018, the debtor(s) filed a bankruptcy petition in the above−captioned case (Dkt. No. 1) and filed a
mailing matrix on 11/16/2018. Thereafter, on 01/02/2019, the debtor(s) filed amended schedules.

   LBR 1007−2 requires that a supplemental mailing matrix be filed with any schedule(s) or amended schedule(s)
which contains alterations or additions to the information required to appear on the matrix. Alternatively, if the
schedule(s) or amended schedule(s) does not contain alterations or additions to the information required to appear on
the matrix, the debtor(s) can submit a statement to that effect. Accordingly, it is

   ORDERED that within 7 days of entry of this order the debtor either:
   − submit a statement that the amended schedule(s) do not contain alterations or additions to the information
required to appear on the lists under Fed. Rs. Bankr. Proc. 1007(a)(1) or 1007(a)(3) and thus on the mailing matrix,
including that they do not add any entity required to appear on the matrix, nor change the name or address of any such
entity;
   − submit a supplemental mailing matrix and LBR 1009−2(e) certificate; or
   − show cause, by a writing filed with this court, why the amended schedules (Dkt. No. 40) ought not be stricken.

Copies to:

Debtor(s)
Attorney for the Debtor(s) (if any)
Chapter 13 Trustee
                                                           For the Court:
Dated: 1/3/19                                              Angela D. Caesar

                                                           By:
                                                           BB
